Case 1:19-cv-00968-DLC Document 19 Filed 04/12/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

a Xx
NETALI NISSIM 1800, INC., : 19cv968 (DLC)
Plaintiff, : ORDER OF
-V- : DISCONTTNUANCE
RETATL THERAPY JEWELRY, LLC, and
PAMELA HAKIMIAM,
Defendants. wE
ae ee a a a x tl
2 tT
when}

DENISE COTE, District Judge:

 

 

 

It having been reported to this Court that this case has
been settled, it is hereby

ORDERED that the above-captioned action is discontinued
without costs to any party and without prejudice to restoring
the action to this Court’s calendar if the application to
restore the action is made by April 30, 2019. If no such
application is made by that date, today’s dismissal of the

action is with prejudice. See Muze, Inc. v. Digital On Demand,

 

Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).
IT IS FURTHER ORDERED that the initial pretrial conference

scheduled for April 30 is adjourned sine die.

Dated: New York, New York
April 12, 2019

Aust Bk.

DANISE COTE
United States District Judge

 
